DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (WO 2015029399 A1). in view of  BRETT (US 20080175464 A1).
Re Claim 1, NAKAMURA discloses a diagnostic image processing apparatus (see NAKAMURA: e.g., -- FIG. 1, this radiation image diagnostic system includes a radiation generation apparatus 1, a radiation detector 2, a radiation image processing apparatus 3, an imaging control apparatus 4, and an input unit 5, and the radiation generation apparatus 1 and the radiation detector. 2 are arranged so as to face each other across the subject S. The image area designating device is included in the radiation image processing device 3. The imaging control device 4 is connected to each of the radiation generation device 1, the radiation detector 2, the radiation image processing device 3, and the input unit 5, and the radiation detector 2 is also connected to the radiation image processing device 3. In this embodiment, it is assumed that photographing is performed on a terminal portion of a human body such as a patella, a nasal bone, and a finger as a diagnosis target. In the following description, the diagnosis target is described as the nasal bone.--, in [0025], {in English translation version, paragraph right below “DESCRIPTION-OF-EMBODIMENTS, page 3 for reference}) comprising:
a receiving device which receives an input of an X-ray image of a hand or a foot (see NAKAMURA: e.g.,  FIG. 1, and Fig. 7, and, in [0025], {in English translation version, paragraph right below “DESCRIPTION-OF-EMBODIMENTS, page 3 for reference});
a high luminance portion extraction device which detects a captured image range of the left hand, the right hand, the left foot, or the right foot from the received X-ray image (see NAKAMURA: e.g.,  Fig. 7, --the terminal portion can be extracted in the same manner even when the terminal portion other than the nasal bone is to be diagnosed. FIG. 6 is a diagram for explaining extraction of a partial region when a patella is a diagnosis target, and FIG. 7 is a diagram for explaining extraction of a partial region when a finger is a diagnosis target….. The region extracting unit 35 extracts a bone region and a soft region from the region of interest determined by the operator's instruction. In the present embodiment, the diagnosis target is the nasal bone, and the designated region, that is, the partial region A3 is designated as the region of interest by the operator. Therefore, the bone region and the soft region are extracted from the partial region A3. Here, the bone region refers to a region on the radiation image G0 obtained by irradiating the radiation detector 2 with radiation that has passed through the bone of the subject S, and the soft region refers to the bone of the subject S. A region on the radiation image G0 obtained by irradiating the radiation detector 2 with radiation that has passed through other tissues and organs. Generally, the bone part has a low density (high brightness) because the amount of radiation transmitted is small, and the soft part has a high density (low brightness) because the amount of radiation transmitted is large.--, in [0040]-[0042] {in English translation version, page 5 for reference}, and {high brightness is high luminance});
although NAKAMURA mentions the joints (see Nakamura: e.g., -- in FIG. 10, in the radiographic image G12 of the knee joint, the shortest distance L0 from the center of gravity position P0 to the area outside the subject may be obtained--, in [0054]); 
Nakamura however does not explicitly disclose with respect to at least each joint to be used by an assessment method selected from either van der Heijde (VDH) or Genant from among the joints of the left hand, the right hand, the left foot, or the right foot located in the detected captured image range, extracts portions having relatively high luminance from opposing ends of a pair of bones having the joint therebetween,
BRETT discloses with respect to at least each joint to be used by an assessment method selected from either van der Heijde (VDH) or Genant from among the joints of the left hand, the right hand, the left foot, or the right foot located in the detected captured image range, extracts portions having relatively high luminance from opposing ends of a pair of bones having the joint therebetween (see BRETT: e. g., ., --[0007] One known approach for detection and tracking of rheumatoid arthritis is to determine scores or levels indicative of the severity and/or the progression of the disease. Existing systems for providing scores based on the severity of the disease and/or the extent to which the disease has progressed are divided into two groups: they are global and detailed scoring systems. Global scoring systems assign one score to an entire joint, taking into account all the abnormalities seen, whereas detailed systems assign scores on at least two separate variables for each joint evaluated. [0008] The most widely used detailed scoring system is the Modified Sharp Scoring System and its variations, which are described in detail by Van der Heijde et al. in The Lancet, 1989; i: pp. 1036-38 and by Genant et al. in Arthritis Rheum., 1998; 41: pp. 1583-90--, in [0007]-[0008], and, --to score radiographs of hands and feet with the Modified Sharp Scoring System ranges from 11.1 minutes to 20.5 minutes according to Van der Heijde et al. in Rheumatology, 1999; 38: 1213-20. Such magnitude of time delay is one drawback of scoring using the Modified Sharp Scoring System. It is desired that an automated method would preferably score a joint in less than 5 minutes.--, in [0011]-[0012]; also see: --detection and tracking of rheumatoid arthritis is to determine scores or levels indicative of the severity and/or the progression of the disease. Existing systems for providing scores based on the severity of the disease and/or the extent to which the disease has progressed are divided into two groups: they are global and detailed scoring systems. Global scoring systems assign one score to an entire joint, taking into account all the abnormalities seen, whereas detailed systems assign scores on at least two separate variables for each joint evaluated.--, in [0007], and, --automated or semi-automated analysis of digitized radiographs for research and various other investigational uses or diagnosis and tracking of rheumatoid arthritis--, in [0018]-[0020]; also see: -- to extract a number of measurements from the radiograph, of which examples are outlined below. As stated above, the method allows for reconstruction of texture vectors which can be used to generate synthetic images. The reconstruction can be based on PCA or any other appropriate method that is able to reconstruct texture vectors from the final annotation. It may even be possible to use the b and/or .delta.s and/or .delta.x' parameters from the final annotation directly for comparison. [0077] More particularly, at 110, a digitized target radiograph of a specific joint is received. Next, at 112, a plurality of loci is fitted in the digitized target radiograph to prepare for parameterization of the joint in the target radiograph. The specified points are preliminarily identified, or annotated, in an image of an MCP or other joint. In some embodiments, annotation is performed by a program element trained to identify these positions. In semi-automatic analysis, the user of the application is asked to define some subset, also referred to as proper or full, of landmarks on the MCP or other joint radiographs that were identified, either automatically or semi-automatically, in creation of the deformable statistical template. These positions are defined in such a manner as to effectively describe the radiographic appearance of the joint either by relation to external, or other, features.--, in [0041], [0076-[0077]and, [0084]-[0086]; and, -- a computer system (e.g., on system ROM or fixed disk), or distributed from a server or electronic bulletin board over the network (e.g., the Internet or World Wide Web). Of course, some embodiments of the invention may be implemented as a combination of both software (e.g., a computer program product) and hardware.--, in [0094]); 
BRETT and Nakamura are combinable as they are in the same field of endeavor: image processing of X-ray images of hand, foot of patients in medical diagnosis. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Nakamura’s apparatus using Brett’s teachings by including with respect to at least each joint to be used by an assessment method selected from either van der Heijde (VDH) or Genant from among the joints of the left hand, the right hand, the left foot, or the right foot located in the detected captured image range, extracts portions having relatively high luminance from opposing ends of a pair of bones having the joint therebetween to Nakamura’s extraction of bone and joint regions in order to detection and tracking of rheumatoid arthritis as to determine scores or levels indicative of the severity and/or the progression of the disease (see Brett: e.g. in [0017]-[0018], [0041], and [0076]-[0077], [0084]-[0086]);
Nakamura as modified by Brett further disclose a diagnostic information generation device which generates information regarding a distance and an area between the extracted high luminance portions as diagnostic information, with respect to each joint to be used for assessment by the selected assessment method (see Brett: Figs. 2-5, and, -- a comparatively small volume of bone which has been lost through inflammation of the joint between two bones. For instance, erosion often appears as a dark patch on the perimeter of the joint on an x-ray image. This dark patch in the image is a region or aggregate of connected low grayscale-level pixels. Erosion may appear as a spatially distinct aggregate of low grayscale-level pixels. Erosion may be identified as a region of significant residual differences in pixel grayscale-levels when comparing with a synthetic image representing an instance of a deformable statistic template. [0045] In order to characterize erosion, an aggregate of pixels is identified. This may be done by using standard region-growing or cluster analysis algorithms. These aggregates may then be counted individually as single erosions. The size of the erosions may be measured by calculating the longest distance across the aggregate of pixels, referred to as one-dimensional measurement, or the longest distance and the perpendicular distance to that distance, referred to as two-dimensional (2D) measurement. The size of the erosions may also be measured by calculating the area of the aggregate by summing the pixels that constitute it. [0046] The aforementioned measurements may be used either individually or in combination to calculate the probability of this aggregate being true erosion rather than, for example, a region of low bone mass or an imaging artifact. In addition, it is possible to count the individual erosions to produce a metric for erosion score or erosion number on each joint, or in the entire hand.--, in [0041]-[0046], [0076]-[0077], and [0084]-[0086]); and
an output device which outputs the generated diagnostic information (see Nakamura: Fig. 2, and Fig. 7, and, --The radiation image processing apparatus 3 includes a high-definition liquid crystal display that displays images and the like, a keyboard and a mouse that accept input from an operator (that is, the input unit 5), a CPU, a memory, a hard disk, a communication interface, and the like. A computer having a main body and having a function of performing various image processing including gradation processing on a radiation image.-- , in [0028]-[0030] {in English translation version, paragraph below “DESCRIPTION-OF-EMBODIMENTS, page 3 for reference}).

Re Claim 2, Nakamura as modified by Brett further disclose outline setting device which detects a captured image range of the left hand, the right hand, the left foot, or the right foot from the received X-ray image, and sets an outline of each bone, an image of which is captured in the detected captured image range (see Nakamura: e.g., --Fi.g4 is a schematic block…The second extraction unit 54 extracts a partial region A3 including the end portion in the vicinity of the boundary between the background region A1 and the subject region A2. Here, the vicinity of the boundary means a predetermined range from the boundary. In the present embodiment, the subject area A2 is reduced at a predetermined reduction rate around the center of gravity of the subject area A2, and the reduced subject area is reduced. A region surrounded by the contour of the subject region and the contour of the subject region A2 (that is, a region where the reduced subject region and the subject region A2 do not overlap) is extracted as the partial region A3. In this case, a region at a certain distance from the contour of the subject region A2 may be regarded as the partial region A3 or may be regarded as the subject region A2. Note that the blank area A1 may be enlarged at a predetermined magnification, and an area surrounded by the enlarged outline of the blank area and the outline of the subject area A2 may be extracted as the partial area A3.--, in [0035]; also see BRETT: e.g., -- he Modified Sharp Scoring System also has an intra-rater reliability of intra-class correlation coefficients (ICC) that is equal to 0.96 for prevalence and an inter-rater reliability of ICC that ranges between 0.83 and 0.86 for progression,--, in [0010]-[0011]);
wherein the high luminance portion extraction device specifies a bone including the extracted high luminance portion using the set outline, and outputs information for specifying a joint located adjacent to the high luminance portion together with information of the extracted high luminance portion see NAKAMURA: e.g.,  Fig. 7, --the terminal portion can be extracted in the same manner even when the terminal portion other than the nasal bone is to be diagnosed. FIG. 6 is a diagram for explaining extraction of a partial region when a patella is a diagnosis target, and FIG. 7 is a diagram for explaining extraction of a partial region when a finger is a diagnosis target….. The region extracting unit 35 extracts a bone region and a soft region from the region of interest determined by the operator's instruction. In the present embodiment, the diagnosis target is the nasal bone, and the designated region, that is, the partial region A3 is designated as the region of interest by the operator. Therefore, the bone region and the soft region are extracted from the partial region A3. Here, the bone region refers to a region on the radiation image G0 obtained by irradiating the radiation detector 2 with radiation that has passed through the bone of the subject S, and the soft region refers to the bone of the subject S. A region on the radiation image G0 obtained by irradiating the radiation detector 2 with radiation that has passed through other tissues and organs. Generally, the bone part has a low density (high brightness) because the amount of radiation transmitted is small, and the soft part has a high density (low brightness) because the amount of radiation transmitted is large.--, in [0040]-[0042] {in English translation version, page 5 for reference}, and {high brightness is high luminance}, and also see BRETT: e.g.,  --detection and tracking of rheumatoid arthritis is to determine scores or levels indicative of the severity and/or the progression of the disease. Existing systems for providing scores based on the severity of the disease and/or the extent to which the disease has progressed are divided into two groups: they are global and detailed scoring systems. Global scoring systems assign one score to an entire joint, taking into account all the abnormalities seen, whereas detailed systems assign scores on at least two separate variables for each joint evaluated.--, in [0007], and, --automated or semi-automated analysis of digitized radiographs for research and various other investigational uses or diagnosis and tracking of rheumatoid arthritis--, in [0018]-[0020]; also see BRETT: e.g.,  -- to extract a number of measurements from the radiograph, of which examples are outlined below. As stated above, the method allows for reconstruction of texture vectors which can be used to generate synthetic images. The reconstruction can be based on PCA or any other appropriate method that is able to reconstruct texture vectors from the final annotation. It may even be possible to use the b and/or .delta.s and/or .delta.x' parameters from the final annotation directly for comparison. [0077] More particularly, at 110, a digitized target radiograph of a specific joint is received. Next, at 112, a plurality of loci is fitted in the digitized target radiograph to prepare for parameterization of the joint in the target radiograph. The specified points are preliminarily identified, or annotated, in an image of an MCP or other joint. In some embodiments, annotation is performed by a program element trained to identify these positions. In semi-automatic analysis, the user of the application is asked to define some subset, also referred to as proper or full, of landmarks on the MCP or other joint radiographs that were identified, either automatically or semi-automatically, in creation of the deformable statistical template. These positions are defined in such a manner as to effectively describe the radiographic appearance of the joint either by relation to external, or other, features.--, in [0041], [0076-[0077]and, [0084]-[0086]; and, -- a computer system (e.g., on system ROM or fixed disk), or distributed from a server or electronic bulletin board over the network (e.g., the Internet or World Wide Web). Of course, some embodiments of the invention may be implemented as a combination of both software (e.g., a computer program product) and hardware.--, in [0094]);
the diagnostic information generation device generates information regarding a distance and an area between the extracted high luminance portions adjacent to the specified joint, as diagnostic information, with respect to each joint to be used for assessment by the selected assessment method, and outputs the generated diagnostic information in association with information for specifying a joint regarding the generated diagnostic information see BRETT: e.g.,  --detection and tracking of rheumatoid arthritis is to determine scores or levels indicative of the severity and/or the progression of the disease. Existing systems for providing scores based on the severity of the disease and/or the extent to which the disease has progressed are divided into two groups: they are global and detailed scoring systems. Global scoring systems assign one score to an entire joint, taking into account all the abnormalities seen, whereas detailed systems assign scores on at least two separate variables for each joint evaluated.--, in [0007], and, --automated or semi-automated analysis of digitized radiographs for research and various other investigational uses or diagnosis and tracking of rheumatoid arthritis--, in [0018]-[0020]; also see BRETT: e.g.,  -- to extract a number of measurements from the radiograph, of which examples are outlined below. As stated above, the method allows for reconstruction of texture vectors which can be used to generate synthetic images. The reconstruction can be based on PCA or any other appropriate method that is able to reconstruct texture vectors from the final annotation. It may even be possible to use the b and/or .delta.s and/or .delta.x' parameters from the final annotation directly for comparison. [0077] More particularly, at 110, a digitized target radiograph of a specific joint is received. Next, at 112, a plurality of loci is fitted in the digitized target radiograph to prepare for parameterization of the joint in the target radiograph. The specified points are preliminarily identified, or annotated, in an image of an MCP or other joint. In some embodiments, annotation is performed by a program element trained to identify these positions. In semi-automatic analysis, the user of the application is asked to define some subset, also referred to as proper or full, of landmarks on the MCP or other joint radiographs that were identified, either automatically or semi-automatically, in creation of the deformable statistical template. These positions are defined in such a manner as to effectively describe the radiographic appearance of the joint either by relation to external, or other, features.--, in [0041], [0076-[0077]and, [0084]-[0086]; and, -- a computer system (e.g., on system ROM or fixed disk), or distributed from a server or electronic bulletin board over the network (e.g., the Internet or World Wide Web). Of course, some embodiments of the invention may be implemented as a combination of both software (e.g., a computer program product) and hardware.--, in [0094]).

Re Claim 3, Nakamura as modified by Brett further disclose wherein the outline setting device estimates a length of the longest finger among the fingers the images of which are captured in the detected captured image range, estimates a length of each bone the image of which is captured in the detected captured image range using a predetermined ratio relative to the length of the estimated finger, and sets an outline of each bone using the estimated length see Nakamura: e.g., -- FIG. 7 is a diagram for explaining extraction of a partial region when a finger is a diagnosis target. In any case, the second extraction unit 54 extracts the partial region A3 including the end portion in the vicinity of the boundary between the background region A1 and the subject region A2.-- in [0040]-[0042] {in English translation version, page 5 for reference}, and {high brightness is high luminance}; also see BRETT: e.g., -- In order to characterize erosion, an aggregate of pixels is identified. This may be done by using standard region-growing or cluster analysis algorithms. These aggregates may then be counted individually as single erosions. The size of the erosions may be measured by calculating the longest distance across the aggregate of pixels, referred to as one-dimensional measurement, or the longest distance and the perpendicular distance to that distance, referred to as two-dimensional (2D) measurement. The size of the erosions may also be measured by calculating the area of the aggregate by summing the pixels that constitute it.--, in [0045]).

Re Claim 4, Nakamura as modified by Brett further disclose a device which further receives an input of information for specifying a person to be diagnosed, the image of the person being captured in the received X-ray image, and an input of information of time and date when the X-ray image is captured, and which records the diagnostic information in association with the received information for specifying the person to be diagnosed and the information of image captured time and date, so as to output a record of diagnostic information on the basis of X-ray images captured on mutually different time and date for each person to be diagnosed (see NAKAMURA: e.g., -- FIG. 1, this radiation image diagnostic system includes a radiation generation apparatus 1, a radiation detector 2, a radiation image processing apparatus 3, an imaging control apparatus 4, and an input unit 5, and the radiation generation apparatus 1 and the radiation detector. 2 are arranged so as to face each other across the subject S. The image area designating device is included in the radiation image processing device 3. The imaging control device 4 is connected to each of the radiation generation device 1, the radiation detector 2, the radiation image processing device 3, and the input unit 5, and the radiation detector 2 is also connected to the radiation image processing device 3. In this embodiment, it is assumed that photographing is performed on a terminal portion of a human body such as a patella, a nasal bone, and a finger as a diagnosis target. In the following description, the diagnosis target is described as the nasal bone.--, in [0025], {in English translation version, paragraph right below “DESCRIPTION-OF-EMBODIMENTS, page 3 for reference}).

Re Claim 5, claim 5 is the corresponding method claim to claim 1 respectively.  Claim 5 thus is rejected for the similar reasons for claim 1. See above discussions with regard to claim 1 respectively. NAKAMURA as modified by BRETT further disclose method for assisting assessment of progress or improvement of bone deformation using a computer (see BRETT: e. g., --[0007] One known approach for detection and tracking of rheumatoid arthritis is to determine scores or levels indicative of the severity and/or the progression of the disease. Existing systems for providing scores based on the severity of the disease and/or the extent to which the disease has progressed are divided into two groups: they are global and detailed scoring systems. Global scoring systems assign one score to an entire joint, taking into account all the abnormalities seen, whereas detailed systems assign scores on at least two separate variables for each joint evaluated. [0008] The most widely used detailed scoring system is the Modified Sharp Scoring System and its variations, which are described in detail by Van der Heijde et al. in The Lancet, 1989; i: pp. 1036-38 and by Genant et al. in Arthritis Rheum., 1998; 41: pp. 1583-90--, in [0007]-[0008], and, --to score radiographs of hands and feet with the Modified Sharp Scoring System ranges from 11.1 minutes to 20.5 minutes according to Van der Heijde et al. in Rheumatology, 1999; 38: 1213-20. Such magnitude of time delay is one drawback of scoring using the Modified Sharp Scoring System. It is desired that an automated method would preferably score a joint in less than 5 minutes.--, in [0011]-[0012]; also see: --detection and tracking of rheumatoid arthritis is to determine scores or levels indicative of the severity and/or the progression of the disease. Existing systems for providing scores based on the severity of the disease and/or the extent to which the disease has progressed are divided into two groups: they are global and detailed scoring systems. Global scoring systems assign one score to an entire joint, taking into account all the abnormalities seen, whereas detailed systems assign scores on at least two separate variables for each joint evaluated.--, in [0007], and, --automated or semi-automated analysis of digitized radiographs for research and various other investigational uses or diagnosis and tracking of rheumatoid arthritis--, in [0018]-[0020]; also see: -- to extract a number of measurements from the radiograph, of which examples are outlined below. As stated above, the method allows for reconstruction of texture vectors which can be used to generate synthetic images. The reconstruction can be based on PCA or any other appropriate method that is able to reconstruct texture vectors from the final annotation. It may even be possible to use the b and/or .delta.s and/or .delta.x' parameters from the final annotation directly for comparison. [0077] More particularly, at 110, a digitized target radiograph of a specific joint is received. Next, at 112, a plurality of loci is fitted in the digitized target radiograph to prepare for parameterization of the joint in the target radiograph. The specified points are preliminarily identified, or annotated, in an image of an MCP or other joint. In some embodiments, annotation is performed by a program element trained to identify these positions. In semi-automatic analysis, the user of the application is asked to define some subset, also referred to as proper or full, of landmarks on the MCP or other joint radiographs that were identified, either automatically or semi-automatically, in creation of the deformable statistical template. These positions are defined in such a manner as to effectively describe the radiographic appearance of the joint either by relation to external, or other, features.--, in [0041], [0076-[0077]and, [0084]-[0086]; and, -- a computer system (e.g., on system ROM or fixed disk), or distributed from a server or electronic bulletin board over the network (e.g., the Internet or World Wide Web). Of course, some embodiments of the invention may be implemented as a combination of both software (e.g., a computer program product) and hardware.--, in [0094]).

Re Claim 6, claim 6 is the corresponding medium claim to claim 1 respectively.  Claim 6 thus is rejected for the similar reasons for claim 1. See above discussions with regard to claim 1 respectively. NAKAMURA as modified by BRETT further disclose non-transitory computer readable medium storing a program, which causes-to function a computer-as to execute steps of method (see BRETT: e. g., --[0007] One known approach for detection and tracking of rheumatoid arthritis is to determine scores or levels indicative of the severity and/or the progression of the disease. Existing systems for providing scores based on the severity of the disease and/or the extent to which the disease has progressed are divided into two groups: they are global and detailed scoring systems. Global scoring systems assign one score to an entire joint, taking into account all the abnormalities seen, whereas detailed systems assign scores on at least two separate variables for each joint evaluated. [0008] The most widely used detailed scoring system is the Modified Sharp Scoring System and its variations, which are described in detail by Van der Heijde et al. in The Lancet, 1989; i: pp. 1036-38 and by Genant et al. in Arthritis Rheum., 1998; 41: pp. 1583-90--, in [0007]-[0008], and, --to score radiographs of hands and feet with the Modified Sharp Scoring System ranges from 11.1 minutes to 20.5 minutes according to Van der Heijde et al. in Rheumatology, 1999; 38: 1213-20. Such magnitude of time delay is one drawback of scoring using the Modified Sharp Scoring System. It is desired that an automated method would preferably score a joint in less than 5 minutes.--, in [0011]-[0012]; also see: --detection and tracking of rheumatoid arthritis is to determine scores or levels indicative of the severity and/or the progression of the disease. Existing systems for providing scores based on the severity of the disease and/or the extent to which the disease has progressed are divided into two groups: they are global and detailed scoring systems. Global scoring systems assign one score to an entire joint, taking into account all the abnormalities seen, whereas detailed systems assign scores on at least two separate variables for each joint evaluated.--, in [0007], and, --automated or semi-automated analysis of digitized radiographs for research and various other investigational uses or diagnosis and tracking of rheumatoid arthritis--, in [0018]-[0020]; also see: -- to extract a number of measurements from the radiograph, of which examples are outlined below. As stated above, the method allows for reconstruction of texture vectors which can be used to generate synthetic images. The reconstruction can be based on PCA or any other appropriate method that is able to reconstruct texture vectors from the final annotation. It may even be possible to use the b and/or .delta.s and/or .delta.x' parameters from the final annotation directly for comparison. [0077] More particularly, at 110, a digitized target radiograph of a specific joint is received. Next, at 112, a plurality of loci is fitted in the digitized target radiograph to prepare for parameterization of the joint in the target radiograph. The specified points are preliminarily identified, or annotated, in an image of an MCP or other joint. In some embodiments, annotation is performed by a program element trained to identify these positions. In semi-automatic analysis, the user of the application is asked to define some subset, also referred to as proper or full, of landmarks on the MCP or other joint radiographs that were identified, either automatically or semi-automatically, in creation of the deformable statistical template. These positions are defined in such a manner as to effectively describe the radiographic appearance of the joint either by relation to external, or other, features.--, in [0041], [0076-[0077]and, [0084]-[0086]; and, -- a computer system (e.g., on system ROM or fixed disk), or distributed from a server or electronic bulletin board over the network (e.g., the Internet or World Wide Web). Of course, some embodiments of the invention may be implemented as a combination of both software (e.g., a computer program product) and hardware.--, in [0094])


Re Claim 7, Nakamura as modified by Brett further disclose a device which further receives an input of information for specifying a person to be diagnosed, the image of the person being captured in the received X-ray image, and an input of information of time and date when the X-ray image is captured, and which records the diagnostic information in association with the received information for specifying the person to be diagnosed and the information of image captured time and date, so as to output a record of diagnostic information on the basis of X-ray images captured on mutually different time and date for each person to be diagnosed (see BRETT: e.g., -- Rheumatoid arthritis affects an estimated 1 to 2% of the world's population. As a matter of definition, rheumatoid arthritis is considered to be a chronic, symmetric polyarthritis (i.e., an arthritis involving more than 5 separate joints). Distinguishing characteristics include a positive blood test for rheumatoid factors in most patients, additional laboratory evidence of inflammation, lumps under the skin near bones or joints, known as "rheumatoid nodules," specific joint involvement, and proliferative joint destruction--, in [0003]-[0005], and, -- to measure joint destruction as indicated by one or more of the presence of erosions and/or cysts, joint space narrowing, subluxation and other radiographic signs of joint degradation, or signs of healing, in the joints in a way that allows these measurements to be compared at various time points in a longitudinal study for individual patients.--, in [00167]-[0017], and, -- The methods and computer program products described and claimed herein may be used to monitor and compare the progress of rheumatoid arthritis in a joint, changes in erosion size and location, and changes in integral erosion area. For instance, the methods and computer program products may carry out a baseline and follow-up comparison in which the development of a patient's arthritic symptoms may be monitored by comparing amongst the baseline image and subsequent follow-up images in a longitudinal study involving the patient.--, in [0043]).

Re Claim 8, Nakamura as modified by Brett further disclose a device which further receives an input of information for specifying a person to be diagnosed, the image of the person being captured in the received X-ray image, and an input of information of time and date when the X-ray image is captured, and which records the diagnostic information in association with the received information for specifying the person to be diagnosed and the information of image captured time and date, so as to output a record of diagnostic information on the basis of X-ray images captured on mutually different time and date for each person to be diagnosed (see Nakamura: Fig. 2, and Fig. 7, and, --The radiation image processing apparatus 3 includes a high-definition liquid crystal display that displays images and the like, a keyboard and a mouse that accept input from an operator (that is, the input unit 5), a CPU, a memory, a hard disk, a communication interface, and the like. A computer having a main body and having a function of performing various image processing including gradation processing on a radiation image.-- , in [0028]-[0030] {in English translation version, paragraph below “DESCRIPTION-OF-EMBODIMENTS, page 3 for reference}).
.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/Primary Examiner, Art Unit 2667